Citation Nr: 0708715	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-27 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from May to October 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from February and April 2005 rating decisions by which the RO 
denied the veteran's claim.  

The veteran testified at a hearing before a Decision Review 
Officer at the RO in June 2005 and at a hearing before the 
undersigned in July 2006.


FINDINGS OF FACT

1. There is clear and unmistakable evidence demonstrating 
that the veteran's residuals of a right knee injury existed 
at the time of his entry into active military service, 
although it was not noted on the veteran's induction 
examination.

2. The credible and probative evidence clearly and 
unmistakably shows that the veteran's pre-existing right knee 
disability did not undergo a permanent increase in severity, 
beyond natural progress, during service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in August 2004 and March 2006 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the veteran to identify any 
additional information that he felt would support his claims 
and to submit any relevant evidence in his possession.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  Via the March 2006 letter, the veteran was apprised 
of disability ratings and effective dates, as mandated by the 
Court in Dingess/Hartman. 

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA and non VA medical records.  The veteran 
has identified no other available medical records or other 
medical evidence that would be relevant to his claim.  The 
veteran was also afforded a comprehensive VA orthopedic 
examination in furtherance of his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Factual Background 

In February 1977, prior to enlistment, the veteran reported a 
right knee injury in 1970 that was surgically treated.  A 
full recovery was noted.  On the corresponding report of 
medical history, a scar of the left patellar area was noted, 
but the right knee was seen as normal.  

In June 1977, the veteran received treatment for a laceration 
of the patella.

In September 1977, just prior to separation from active duty 
service, an examiner observed a right knee scar, and no other 
disability of the right knee was noted.

In January 1995, the veteran sought treatment for right ankle 
pain.  The treatment report reflected right ankle symptoms 
but no right knee tenderness.  The right knee was assessed as 
normal.

In March 2000, while receiving treatment for an unrelated 
condition, the veteran's knees were noted as normal.

In February 2002, while receiving treatment for an unrelated 
condition, the veteran's knees were noted as normal.

In August 2003, while receiving treatment for an unrelated 
condition, the veteran's knees were noted as normal.

In November 2003, the veteran was examined in connection with 
incarceration at a state penal institution.  The veteran 
reported bilateral arthritis of the knees.  He also indicated 
that at the age of 13, he fell out of a tree onto the 
windshield of a car injuring his right knee.  That injury, 
according to the veteran, necessitated surgery.  The prison 
examiner observed that there were no sequelae.

In December 2003, while incarcerated, the veteran completed a 
health information form in which he denied physical 
limitations other than bilateral carpal tunnel syndrome.

On April 2005 VA orthopedic examination, the veteran reported 
chronic right knee pain since 1968 when he fell onto the 
windshield of a car while trimming a tree.  He was 
hospitalized for five weeks and underwent right knee surgery.  
Residual pain, swelling a hardware remained.  Since, the 
veteran denied a significant history of trauma to the right 
knee.  A right knee X-ray study revealed a small right joint 
effusion.  The examiner diagnosed a traumatic right knee 
injury requiring suture and repair and small right knee 
effusion.  The examiner opined that the veteran's right knee 
condition was unrelated to service and existed prior to 
service.  Also, the examiner added that the veteran's 
preexisting right knee condition was not aggravated by 
service, as any in-service right knee injuries had fully 
healed.

Law and Regulations 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 
2002);38 C.F.R. § 3.304(b) (2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Under 38 U.S.C.A. § 1132 (West 2002) and 38 C.F.R. § 3.304(b) 
(2006), when no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a), (b) (2006).  If this burden is met, then the 
veteran is not entitled to service- connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under 38 C.F.R. § 1132, the veteran's claim is one 
for service connection.  See Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).  This means that no deduction 
for the degree of disability existing at the time of entrance 
will be made if a rating is awarded.  See 38 C.F.R. § 3.322 
(2006).

Where pre-existing disability has been medically or 
surgically treated during service and the usual effects of 
treatment have ameliorated the disability so that it is no 
more disabling than it was at the time of entry into service, 
the presumption of aggravation does not attach as to that 
disability.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).

Discussion

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c) (West 2002).

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306 (2006).  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service-connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Initially, the Board observes that the veteran is not shown 
to be competent to render medical opinions upon which the 
Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Thus, his 
assertions during June 2005 and July 2006 hearings regarding 
the origins of a right knee condition do not constitute 
evidence that the Board will credit.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

A history of a right knee injury was noted on entry into 
service, but the examination report does note any disability 
of the right knee.  Thus, the presumption of sound condition 
does attach.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

With respect to the issue of whether the presumption of 
soundness is rebutted, the Board observes that the April 2005 
VA examiner reviewed the veteran's service medical records in 
conjunction with the examination.  The conclusion provided by 
the examiner is that the veteran's right knee disability pre-
existed service.  The Board finds that this constitutes clear 
and unmistakable evidence that the veteran's right knee 
disability existed prior to service.

Turning to the question of whether the pre-existing right 
knee disability was aggravated by service, the Board finds 
that the record demonstrates by clear and unmistakable 
evidence that his pre-existing right knee disability was not 
aggravated by service.  The Board initially observes that 
there is no indication in the veteran's service medical 
records that he presented for any problems related to his 
right knee during service with the exception of an in-service 
laceration of the knee, which apparently resolved, as the 
separation medical examination report showed only a right 
knee scar.  Post-service medical records, dated prior to the 
April 2005 examination, indicate no disability of the right 
knee.  Nor is there any mention of an increase in the 
severity of his right knee disability in service medical 
records.  There is also no indication on his service 
separation examination that his right knee disability was 
worsened.  Further, the April 2005 VA examiner indicted that 
there was no inservice aggravation of the right knee, which 
was permanent, noting that post exertional swelling resolved 
with ice and pain pill.

In light of the above, the Board concludes that clear and 
unmistakable evidence shows that the veteran's pre-existing 
right knee disability did not permanently increase in 
severity during service.  Accordingly, the presumption of 
soundness is rebutted and the veteran's right knee disability 
is found to have preexisted service.

The only disorder currently attributed to the veteran's right 
knee is a history of a traumatic right knee injury requiring 
suture and repair and small right knee effusion, as diagnosed 
by the April 2005 VA examiner.  In the VA examiner's current 
opinion, the veteran's right knee disability was unrelated to 
service.  Service connection requires a nexus between a 
present disability and service.  38 C.F.R. § 3.303.  Because 
the competent medical evidence does not indicate a connection 
between the veteran's right knee condition and service, 
service connection for the claimed right knee disability is 
denied.  Id.  

As well, service connection based on aggravation cannot be 
granted.  38 C.F.R. § 3.306.  The only competent medical 
opinion regarding whether any aggravation of a preexisting 
disability took place is that of the April 2005 VA examiner.  
The examiner opined that the veteran's current right knee 
condition was not aggravated by service.  In the absence of 
aggravation, service connection based upon it must be denied.  
Id.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive VA 
orthopedic examination in April 2005, a VA examiner opined 
that the veteran's right knee condition was unrelated to 
service and was not aggravated by it.  There is no competent 
medical evidence to the contrary.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C.A. § 5107.




ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


